Citation Nr: 0518129	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1976 and from August 1977 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Board notes that in May 2004, the veteran raised a claim 
for nonservice-connected pension.  Additionally, the veteran, 
in his September 1996 claim, raised a claim for service 
connection for a nervous disorder, in addition to PTSD.  
These issues have not been developed or adjudicated for 
appellate review.  Therefore, these claims are referred to 
the RO for appropriate action.

This claim was previously before the Board and was remanded 
in July 2004.  Since the additional evidentiary development 
has been completed, the veteran's claim has been properly 
returned to the Board.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision, and a 
December 2002 statement of the case (SOC) and February 2005 
supplemental statement of the case (SSOC) that discussed the 
pertinent evidence and the laws and regulations related to 
the claim on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.

In addition, in a July 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that he had PTSD that was related to 
service.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in September 1996.  Thereafter, The RO issued a rating 
decision in July 2002.  In July 2004, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit pertinent evidence pertaining 
to his claim, after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA outpatient treatment 
and examination reports, and private medical records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's service medical records show that upon entry 
into service in April 1976, the veteran's psychiatric 
examination was normal.  His in-service records are silent 
for complaints of or treatment for any mental health 
disorder.  Upon separation, in April 1981, the veteran's 
psychiatric examination was normal.

June 1994 VA treatment records show the veteran was 
hospitalized and diagnosed with cocaine dependence, 
continuous, and personality disorder, explosive.

In December 1996, the veteran underwent VA examination.  His 
claims file was not available for review.  The veteran 
indicated that he saw a friend die from an accident with a 
laws rocket and also a friend drown in a river.  He reported 
occasional flashbacks, with the last one being over a month 
ago.  He had nightmares and intrusive thoughts back in 1990, 
but these were no longer a problem.  The veteran avoided 
close places and rivers.  He had some emotional numbing.  
Otherwise, the veteran denied symptoms of avoidance.  
Specifically, the veteran did not make efforts to avoid 
thoughts or feelings associated with the trauma.  He was also 
quite able to recall all important aspects of the trauma.  He 
denied having a markedly diminished interest in significant 
activities.  He had no restricted range of affect.  He had no 
sense of a foreshortened future.  In fact, he looked forward 
to a bright future.  Hyperarousal symptoms included 
difficulty concentrating.  He had some hypervigilance and 
exaggerated startle response.  He denied a physiological 
reactivity upon exposure to events that resemble the aspects 
of the trauma.  He denied any sleep disturbance, 
irritability, or increased outbursts of anger.  He stated 
that his PTSD symptoms were worse in the past but were now 
better.

The veteran indicated that he also suffered from symptoms of 
a depressed mood.  He had some feelings of guilt and some 
problems concentrating.  He denied hallucinations and 
delusions.  He denied symptoms of a panic disorder and 
obsessive-compulsive disorder.  The veteran admitted to using 
heroin every day, three to four bags per day.  He drank a 
fifth of alcohol a week.  He denied cocaine use.

The veteran was currently not being treated for any 
psychiatric disorder or substance abuse disorder.  However, 
he was in treatment at the VA medical center in 1990 and 
1991.  He was treated with an antidepressant at that time.

The veteran presented as disheveled.  His clothes were dirty.  
His speech was normal in tone, volume, and rate.  He was calm 
throughout the interview and somewhat evasive.  Specifically, 
the veteran changed his answers on a number of occasions, and 
his answers sometimes made no sense.  He stated first that 
his appetite was not decreased, but later stated that it was, 
and he had lost 40 pounds.  He first stated that he had no 
sleep problems, then stated he had sleep problems on four out 
of seven days.  It was difficult for the examiner to 
determine what was true.  The veteran's mood was depressed, 
and his affect was restricted.  His thought process was 
logical, goal directed, and somewhat purposefully evasive.  
His thought content revealed no hallucinations, no delusion, 
no suicidal ideation, and no homicidal ideation.  His 
judgment and insight were noted to be poor.  His cognitive 
examination was noted to be intact.

The diagnoses were opiate dependence, marijuana dependence, 
and alcohol abuse.  The examiner stated that the veteran had 
several symptoms of PTSD, but did not meet the diagnosis of 
current PTSD.  The examiner related that the veteran may have 
had PTSD in the past and that it was also possible that his 
current drug use was masking his PTSD symptoms.  

April 1997 VA hospitalization records show the veteran was 
admitted and diagnosed with polysubstance abuse.  It was also 
noted to rule out PTSD and psychosis, not otherwise 
specified.

September 1999 VA hospitalization records show an assessment 
of polysubstance abuse, rule out substance-induced mood 
disorder and psychosis.  Upon discharge, the diagnoses were 
psychosis, not otherwise specified and cocaine abuse.

In May 2001 and June 2001, the veteran reported his claimed 
service stressors.  In an April 2004 VA written statement, it 
was indicated that the veteran was treated for major 
depression with psychotic features.


III.  Discussion

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran contends that he incurred 
many stressful events while in service, including while he 
served in Germany.  However, the veteran's claims file does 
not show a confirmed diagnosis of PTSD.  The VA examiner 
noted that the veteran did not have the requisite 
symptomatology for a diagnosis of PTSD.  Likewise, none of 
the VA treatment and hospitalization records submitted by the 
veteran showed a diagnosis of PTSD.  While one April 1997 VA 
hospitalization record showed a diagnosis of rule out PTSD, 
the actual disorder was never diagnosed.  Instead, all 
records show that the veteran had symptomatology of 
polysubstance abuse and psychosis.  Furthermore, the 
veteran's service medical records are silent for any 
treatment for or diagnosis of PTSD or any mental disorder.

Without a diagnosis of PTSD, VA need not attempt to verify 
any of the veteran's claimed stressors, since his claim may 
only be granted if he has such a diagnosis.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Here, the question as to whether the veteran currently has 
PTSD necessarily involves a medical diagnosis.  Accordingly, 
competent medical evidence is required.  As no competent 
medical evidence is of record showing a current diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is against the claim.

In light of the fact that the medical evidence of record 
fails to show that the veteran has PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


